Citation Nr: 0913236	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post distal partial amputation of the right index finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to 
March 1946 and from July 1949 to February 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim for 
an increased rating.  


FINDINGS OF FACT

1.  The Veteran's right index finger is amputated through the 
mid-portion of the distal phalanx, with a vestigial nailbed 
and preservation of the distal interphalangeal (DIP) joint 
and the proximal interphalangeal (PIP) joint.  

2.  The Veteran experiences difficulty in performing some 
daily tasks (such as writing legibly) due to impaired fine 
motor manipulation and poor pinch strength.  

3.  The Veteran complains of frequent pain unrelieved by 
over-the-counter pain killers, severe pain during cold 
months, and interrupted sleep due to pain.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for status post distal partial amputation of the right index 
finger have not been met.  38 U.S.C.A. § 1157, 5107 (West 
2002); 38 C.F.R. §§ 3.102,    (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
And the relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may 
be assigned if the severity of the disability changes during 
the relevant rating period.  Here, since the Veteran has  
been assigned the highest rating possible for the entire 
rating period, staged ratings are not warranted.  

The Veteran's service-connected right index finger disability 
is currently assigned a 10 percent rating under Diagnostic 
Code 5153.  38 C.F.R. § 4.71a (rating criteria for 
amputations of the upper extremity).  He asks for a higher 
rating due to the functional loss he experiences as a result 
of pain as well as a result of the amputation of a finger of 
his dominant hand.  He believes that a 10 percent rating does 
not adequately compensate him for his disability and he asks 
that he be given the benefit of the doubt in evaluating his 
disability.  

The criteria for rating amputations of the index finger are 
set forth in Diagnostic Code 5153.  With respect to the 
dominant hand, amputation through the middle phalanx or at 
the distal joint warrants a 10 percent disability rating; 
amputation at the proximal interphalangeal joint or proximal 
thereto without metacarpal resection warrants a 20 percent 
rating; amputation with metacarpal resection (more than one-
half the bone lost) warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5153.  

While evaluations higher than the 10 percent rating assigned 
to the Veteran's disability are available under the 
diagnostic code, those ratings require more amputation of the 
index finger than is shown in this case.  Here, the Veteran's 
amputation is limited to the distal phalanx.  Thus, under the 
schedular criteria, a rating higher than 10 percent is not 
available.  

The Veteran's representative asks that all relevant 
diagnostic codes be examined in order to provide the Veteran 
with a higher rating.  But under the "amputation rule," the 
combined ratings for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  Thus, 
even if other aspects of his right index finger could be 
rated separately under criteria found in other diagnostic 
codes, the amputation rule would preclude a rating higher 
than 10 percent.  As a result, the Veteran has been assigned 
the maximum rating available for his disability.  

The Veteran asks the Board to consider his functional 
limitations due to the loss of his finger tip and the pain he 
experiences.  A disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).  And the rating should 
reflect the condition of the veteran during flare-ups.  
DeLuca v. Brown, supra.  

The Board is aware of the evidence of functional loss on the 
record.  The August 2008 VA compensation and pension (C&P) 
examiner noted that the Veteran has difficulty in picking up 
fine objects, such as coins or paper clips, and also has 
difficulty in fine motor manipulation due to the shortening 
of his finger and the decreased sensation at the tip of his 
finger.  The Veteran especially has lost pinch strength and 
he complains that he has trouble holding things.  The Veteran 
experiences pain in his finger that at times wakes him up at 
night.  That pain is no longer relieved by over-the-counter 
pain killers.  And during cold months, the pain is severe.  

But when the maximum schedular rating has already been 
assigned to a disability, the law provides that no additional 
higher rating is available for functional loss due to pain.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the Veteran 
has been assigned the maximum schedular rating, no further 
increase for functional loss is warranted.  

As for the Veteran's request that he be given the benefit of 
the doubt, when there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, there is clearly credible evidence 
that the Veteran experiences functional loss due to his 
disability.  But a higher schedular rating is precluded as a 
matter of law because the amputation rule provides for a 
maximum rating to be assigned and the Veteran's disability 
has already been assigned that maximum rating.  Thus, there 
is no reasonable doubt to resolve.  

Nor is a higher rating available under the criteria for an 
extraschedular rating.  38 C.F.R. § 3.321(b).  When a case 
involves whether extraschedular consideration is warranted, 
the threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Here, the rating schedule provides for levels of 
ratings dependent upon how much of the finger was amputated.  
Since the Veteran's disability can be measured in that way, 
the schedular criteria are adequate for evaluating his 
disability.  

As for the Veteran's complaints of functional limitations and 
pain, those symptoms are also adequately provided for in the 
criteria of 38 C.F.R. § 4.40.  He merely is precluded from an 
increased rating by the terms of the amputation rule.  And 
even the amputation rule shows that the schedular criteria 
are adequate for rating the Veteran's disability because it 
was designed to cap a disability rating where  multiple 
symptoms would result in a rating higher than that provided 
for amputation.  In any event, the difficulty in picking up 
fine objects and in using fine motor skills, and the 
Veteran's pain-while understandably frustrating for the 
Veteran-are not extraordinary symptoms with respect to the 
amputation of a finger tip of the dominant hand.  38 C.F.R. 
§ 3.321(b) (governing compensation in exceptional cases).  

Since the veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Even more 
detailed information about how ratings are assigned and what 
evidence would be helpful in evaluating a disability are 
required when a Veteran files a claim for an increased 
rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2006 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2006 rating decision.  It described the evidence 
necessary to substantiate an increased rating claim, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  The letter did not inform the Veteran that evidence 
of the impact of his disability on his daily life would be 
used in evaluating his disability.  Although the veteran has 
not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran was not prejudiced by the flaw in the August 2006 
letter because while VA did not notify him to do so, he 
nevertheless submitted credible evidence of the impact of his 
disability on his daily life.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
In any event, since a higher rating was precluded as a matter 
of law, the quality of the notice would have no effect on the 
outcome of the claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.   The Veteran has not identified any 
treatment for his finger.  VA met its duty to assist by 
retrieving his claims folder and by providing a C&P 
examination.  


ORDER

A disability in excess of 10 percent for status post distal 
partial amputation of the right index finger is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


